                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

    PELOTON INTERACTIVE, INC.,                          §
                                                        §
              Plaintiff,                                §
                                                                  Case No. 2:18-cv-00390-RWS-RSP
                                                        §
    v.                                                  §
                                                        §
    FLYWHEEL SPORTS, INC.,                              §
                                                        §
              Defendants.                               §

                                          MEMORANDUM ORDER

              Defendant Flywheel Sports, Inc. (hereinafter “Flywheel”) filed a Motion to Transfer

Pursuant to 28 U.S.C. § 1404(a), which is now before the Court. (Dkt. No. 17.) 1 This Motion seeks

to transfer this case from the Eastern District of Texas to the Southern District of New York.

Proper venue is not contested, as both parties have regular and established places of business in

this district and Plaintiff has more than 100 employees at its “second headquarters” in the district.

After consideration of the parties’ briefing, the Court finds that Flywheel has not established that

venue would be clearly more convenient in the SDNY.


         I.       APPLICABLE LAW

              “For the convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought or to

any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). To determine

whether venue transfer is appropriate under § 1404(a), the Fifth Circuit has adopted several private

and public interest factors. In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008)



1
 The Court will not consider the new evidence that Defendant attached to its Reply Brief. Chrimar Systems, Inc. v.
Dell, Inc., 2016 WL 9275408 (E.D. Tx. 2016).

                                                      1 / 11
(“Volkswagen II”). The private interest factors include (1) the availability of compulsory process

to secure the attendance of witnesses; (2) the cost of attendance for willing witnesses; (3) the

relative ease of access to sources of proof; and (4) all other practical problems that make trial of a

case easy, expeditious, and inexpensive. Id. The public interest factors include (1) the

administrative difficulties flowing from court congestion; (2) the local interest in having localized

interests decided at home; (3) the familiarity of the forum with the law that will govern the case;

and (4) the avoidance of unnecessary problems of conflict of laws. Id.

       A plaintiff’s choice of venue is not an express factor in the analysis. Seven Networks, LLC

v. Google LLC, 2:17-CV-00442-JRG, 2018 U.S. Dist. LEXIS 146375, at *8 (citing Volkswagen

II, 545 F.3d at 315). However, a moving defendant must demonstrate that the proposed venue is

clearly more convenient that the original venue. Id. (citing Volkswagen II, 545 F.3d at 315). By

applying this heightened standard, the plaintiff’s choice of forum is given the appropriate

deference. Id. (citing Volkswagen II, 545 F.3d at 315).

       Motions to transfer venue “are to be decided based on ‘the situation which existed when

suit was instituted.’” Evolutionary Intelligence, LLC v. Apple, Inc., Case No. 6:12-cv-00783, 2013

U.S. Dist. LEXIS 187467, *11 (E.D. Tex. Aug. 27, 2013) (quoting In re EMC Corp., 501 Fed.

Appx. 973, 976 (Fed. Cir. 2013) (quoting Hoffman v. Blaski, 363 U.S. 335, 343 (1960))). However,

the analysis may consider circumstances that were “apparent at the time the suit was filed.” In re

EMC Corp., 501 Fed. Appx. at 976.

       “‘A district court should assess the relevance and materiality of the information the witness

may provide’ and where a party has ‘identified witnesses relevant to [the] issues [present in a case],

[] the identification of those witnesses weighs in favor of [the identifying party].’” Seven Networks,

2018 U.S. Dist. LEXIS 146375, at *8 (quoting In re Genentech, Inc., 566 F.3d 1338, 1344 (Fed.



                                                2 / 11
Cir. 2009)). “[T]o properly analyze convenience, specific witnesses should be identified with, at a

minimum, a general statement providing the expected relevant and material information to the

litigation at hand.” Realtime Data, LLC v. Rackspace US, Inc., 2017 WL 772653, at *10 (E.D.

Tex. Feb. 28, 2017).


    II.      ANALYSIS

          As an initial matter, the Court notes that this case could have been brought in the S.D.N.Y.

Peloton does not contest this point. (Dkt. No. 25 at 2.) Accordingly, the Court focuses its analysis

on the convenience factors to see whether SDNY is a clearly more convenient forum than EDTX.

          The parties do not argue that either “the avoidance of unnecessary problems of conflict of

laws” or the “familiarity of the forum with the law that will govern the case” factors weigh one

way or the other. (Dkt. No. 17 at 14; see Dkt. No. 25 at 11–15 (providing no discussion of these

factors when addressing the public interest factors).) The Court therefore finds these factors to be

neutral. The Court will address each of the remaining public and private interest factors below.


             a. The availability of compulsory process to secure the attendance of witnesses

          This factor is directed towards unwilling third-party witnesses. Seven Networks, 2018 WL

4026760, at *7 (citing Volkswagen II, 545 F.3d at 316). Flywheel identifies Yu Feng 2 and

Christopher Sira, who were inventors of the asserted patents. (Dkt. No. 17 at 8; U.S. Pat. No.

9,174,085 at [72]; U.S. Pat. No. 9,233,276 at [72].) However, Feng is a party witness as he

currently serves as Peloton’s Chief Technology Officer. (Dkt. No. 25 at 7 (citing Foley Decl. at ¶

4).) Further, Sira is willing to attend the trial, making compulsory process unnecessary for him.

(Id. (citing Dkt. No. 25-6 at ¶ 4).) Accordingly, the Court concludes that Feng and Sira would be


2
 The parties discuss a Yu Feng and a Yony Feng, but it appears that both of these names are referring to the same
person.

                                                      3 / 11
more appropriately considered under other factors and that they do not provide support for this

factor.

          Flywheel also identifies Eric Villency and Joseph Coffey of the Villency Design Group

(hereinafter “VDG”) as potential witnesses. (Dkt. No. 17 at 9.) However, the Court concludes that

Villency and Coffey do not provide any support for a transfer to SDNY.

          VR Optics, LLC., a company owned by Villency and Coffey, is currently asserting U.S.

Patent No. 6,902,513 (hereinafter “’513 Patent”) against Peloton in SDNY, 3 and Peloton filed a

third-party complaint in that action against Villency, Coffey, and VDG, which is another company

owned by Villency and Coffey. VR Optics, Dkt. No. 57 at 1–2. VR Optics, LLC purchased the

’513 Patent and then sued Peloton for infringement in VR Optics. VR Optics, Dkt. No. 1 at ¶ 8

(stating within VR Optics’ Complaint that “VR Optics purchased the ‘513 patent from

Microsoft. . . .”).

          Flywheel states that “Villency and Coffey were involved in the development of the Peloton

bike, and Peloton has alleged that their design firm [VDG] represented that Peloton’s bike did not

infringe certain prior art patents closely related to the Asserted Patents.” (Dkt. No. 17 at 9.)

Flywheel asserts that Villency and Coffey will testify about “technology at the heart of the asserted

patents” and its relationship to the prior art. (Dkt. No. 28 at 3.) Flywheel asserts that the ’513 Patent

is one of those prior art patents and that the patent is closely related to the technology at issue in

this case. (Id.) Peloton argues that VDG “was involved solely in the design of the physical Peloton

bike” and “had zero involvement with any of the patented technology at issue in this case.” (Dkt.

No. 25 at 7.)




3
 VR Optics, LLC v. Peloton Interactive, Inc., 1:16-cv-06392 (S.D.N.Y.). The Court will refer to this case as “VR
Optics.”

                                                      4 / 11
         The Court concludes that Flywheel has failed to show that Villency and Coffey will provide

information that has any significant relevance to this case. While Flywheel asserts that it intends

to call Villency and Coffey to testify about “technology at the heart of the asserted patents” and its

relationship to the prior art, Flywheel does not explain how the technology that Villency and

Coffey may testify about is at the heart of the asserted patents. (Dkt. No. 28 at 3.) This is a

conclusory statement that is contradicted by the patents themselves—the claims of the asserted

patents are largely directed to methods for providing live and archived cycling classes to remote

users, focusing on telecommunications and the management of data rather than any aspects of the

physical bike. Peloton has asserted that Villency and Coffey were only involved in the design of

the physical Peloton bike, and Flywheel has not persuasively rebutted that assertion.

         In the VR Optics case, Peloton alleged that (1) VDG represented and warranted that

Peloton’s bike did not infringe upon any patent rights of others and (2) VDG should therefore

indemnify Peloton for the infringement claims based on the ’513 Patent. (Dkt. No. 17 at 3–4 (citing

Dkt. No. 17-5 at ¶ 46; VR Optics, Dkt. No. 42 at ¶ 46 (citing language from a Design, Development

and Manufacturing Agreement between VDG and Peloton that “the Bike Intellectual Property does

not and will not infringe upon the rights of any third party.”)). While Flywheel points to those

allegations made by Peloton for support, none of those alleged representations show that VDG’s

owners, Villency and Coffey, will be able to provide testimony with any significant relevance to

this case, which involves entirely different patents. 4

         Flywheel does not specify Villency’s or Coffey’s anticipated testimony other than to say

that they will talk about the technology generally. However, “[p]rior art inventors, while

theoretically relevant, rarely testify, and their locations should be given little weight.” Affinity Labs


4
  Peloton was asserting that VDG was responsible for incorporating the placement and design of a tablet into the
structure of the stationary bike and that the stationary bike was part of the allegedly infringing system in that case.

                                                         5 / 11
of Texas v. Samsung Elecs. Co., 968 F. Supp. 2d 852, 857 (E.D. Tex. 2013) (citing PersonalWeb

Techs., LLC v. NEC Corp. of Amer., Inc., 2013 WL 9600333, at *8 n.13 (E.D. Tex. Mar. 21,

2013)). Here, Villency and Coffey were not even inventors of the other patent—their company,

VR Optics, was assigned the patents. Thus, Villency and Coffey appear to have even less relevance

to these patents than the inventor would. Because the parties have not identified any other

witnesses that should be considered under this factor, the Court concludes that this factor is neutral.


            b. The cost of attendance for willing witnesses.

        When considering this factor, the court should consider all potential material and relevant

witnesses. Seven Networks, 2018 WL 4026760, at *9. However, “[t]his factor primarily concerns

the convenience of nonparty witnesses,” and “the convenience of party witnesses is given little

weight.” Id. (quoting USPG Portfolio Two, LLC v. John Hancock Real Estate Fin., Inc., No. 3:10-

CV-2466-D, 2011 WL 1103372, at *4 (N.D. Tex. Mar. 25, 2011)).


                    i. Willing nonparty witnesses

        Because Christopher Sira is a willing nonparty witness (Dkt. No. 25-6 at ¶ 4), he is

appropriately considered under this factor. Flywheel asserts that Sira resides in the New York City

Metropolitan Area. (Dkt. No. 17 (citing Dkt. No. 17-8 at 3) (showing Sira as having a New York

City address on an application data sheet for the asserted patents)). Flywheel asserts that Sira “is

likely to have relevant information regarding the development and prosecution of the Asserted

Patents. . . .” (Id. at 8.) Sira would have to travel a much greater distance if the trial took place in

EDTX instead of SDNY, suggesting that SDNY would be more convenient for him.

       Peloton argues that a trial in EDTX would be more convenient than SDNY for Hans S.

Woolley. (Dkt. No. 25 at 9.) Woolley is a nonparty witness as he states that he is not an employee

of Peloton, and he is another named inventor on the patents-in-suit. (Dkt. No. 25-7 at ¶¶ 2–3.)

                                                6 / 11
Peloton provides a declaration from Woolley, which states that “because of my residence in Los

Angeles, attending trial in Eastern District of Texas would be more convenient for me than the

Southern District of New York.” (Id. at ¶¶ 4, 6.) Accordingly, the inconvenience of a trial in SDNY

to Woolley weighs against transfer.

                   ii. Willing party witnesses

        Where the vast number of a defendant’s employees, including those that were responsible

for projects related to the accused products, work in the proposed venue, the Federal Circuit

determined that this fact supported transfer. In re Google Inc., No. 2017-107, 2017 WL 977038,

at *3 (Fed. Cir. Feb. 23, 2017). Here, Flywheel states that all of its employees responsible for the

design, development, testing, marketing, and sales of the accused product work and reside in the

SDNY and surrounding communities. (Dkt. No. 17 at 7 (citing Cohen Decl. at ¶¶ 4–5, 8–10).)

However, Peloton has shown that less than 8% of Flywheel’s employees actually work in the

SDNY, and Flywheel does not identify any specific employee that they will have testify. This

failure limits the weight that should be given to this factor—without specific people and locations

identified, the Court cannot fully analyze the convenience in one forum versus another. Seven

Networks, 2018 WL 4026760, at *5 (quoting Oyster Optics, LLC v. Coriant Am. Inc., No. 2:16-

cv-1302, 2017 WL 4225202, at *6 (E.D. Tex. Sept. 22, 2017)). Further, “the convenience of party

witnesses is given little weight.” Id. at *9.

        Flywheel also asserts that most of Peloton’s employees involved in the production of their

competing product are also located in or near SDNY based on representations made by Peloton in

2016 that its operations were based in New York. (Id. (citing Dkt. No. 27-3 at 2–3, 8).) However,

this representation does not apply two years later, especially since Peloton had opened a new




                                                7 / 11
headquarters in Texas before the lawsuit was commenced. (Dkt. No. 25 (citing Dkt. No. 25-3 at ¶

5).) Accordingly, Peloton’s 2016 representations provide negligible support for this factor.

        Flywheel’s arguments with respect to Yu Feng fit within this factor as he is a party witness

for Peloton. (Dkt. No. 25-2 at ¶ 4.) Flywheel argues that Feng is “likely to have relevant

information regarding the development and prosecution of the Asserted Patents, and Flywheel

expects to seek [his] testimony. . . .” (Dkt. No. 17.) Since Feng has declared his preference for a

trial in this district, he adds little support for transfer under this factor.

        Both parties have shown inconvenience to a willing nonparty witness that supports their

positions under this factor, and the overall amount of inconvenience will be approximately the

same in either venue with respect to those willing nonparty witnesses. However, the showing with

regard to willing party witnesses weighs in favor of transfer but that factor does not weigh heavily

in the analysis.


            c. The relative ease of access to sources of proof.

        This is an action between competitors, both of which have extensive relevant documents.

Flywheel argues that “all of its documents that are likely to be most relevant to this action are

located in the Southern District of New York.” (Dkt. No. 17 at 10.). Similarly, Peloton points to

its second headquarters in this district. The purpose of §1404 is not to transfer the convenience

from one party to the other. Flywheel has not established that the sources of proof are clearly more

accessible to the SDNY.


            d. Other practical problems that make trial of a case easy, expeditious, and
               inexpensive.




                                                   8 / 11
       Flywheel argues that two infringement lawsuits have already been filed against Peloton in

SDNY. (Dkt. No. 17 at 11.) These two cases are Icon Health & Fitness, Inc. v. Peloton Interactive,

Inc., 16-CV-8303 (S.D.N.Y.) and the VR Optics case referenced above.

       “[T]he existence of multiple lawsuits involving the same issues is a paramount

consideration when determining whether a transfer is in the interest of justice.” In re Volkswagen

of Am., Inc., 566 F.3d 1349, 1351 (Fed. Cir. 2009). “[T]o permit a situation in which two cases

involving precisely the same issues are simultaneously pending in different District Courts leads

to the wastefulness of time, energy and money that § 1404(a) was designed to prevent.” Id.

(quoting Continental Grain Co. v. The FBL-585, 364 U.S. 19, 26 (1960)).

       Neither Icon Health nor VR Optics provides any support for transferring this case to SDNY.

Neither case had anything to do with the Peloton patents asserted here. Peloton was merely

defending against claims involving other competitors. Nor was Flywheel a party to those cases.

Thus, the SDNY is not familiar with the patents being asserted here and no risk of contradictory

decisions exists if this Motion to Transfer is denied. Furthermore, SDNY is a large district, and

there is no guarantee that this case would be presented to the same judge that is presiding over the

VR Optics case. The identification of one case involving stationary bikes in that district does not

provide support for a transfer. The Court therefore concludes that this factor is neutral.


           e. Administrative difficulties flowing from court congestion.

       This factor weighs against transferring the case. “The relevant inquiry under this factor is

‘[t]he speed with which a case can come to trial and be resolved . . . .’” Seven Networks, 2018 WL

4026760, at *14 (quoting Genentech, 566 F.3d at 1347).

       Peloton shows that the average length of time between filing and trial in EDTX is 10.6

months less than it is in SDNY. (Dkt. No. 25 at 11–12 (citing Federal Judicial Caseload Statistics


                                               9 / 11
2018 Tables, Table C-5 (Mar. 31, 2018), available at: http://www.uscourts.gov/federal-judicial-

caseload-statistics-2018-tables).) Flywheel does not attempt to rebut Peloton’s argument in

Flywheel’s Reply. Because the statistics show that a trial would likely occur more than 10 months

earlier if the case proceeds in EDTX, this factor weighs against a transfer. Peloton further argues

that this case involves competitors, increasing the importance of this factor due to the increased

harm from delay of trial.


           f. Local interest in having localized interests decided at home.

        “The Court must also consider local interest in the litigation because ‘[j]ury duty is a

burden that ought not to be imposed upon the people of a community which has no relation to the

litigation.’” Mears Techs., Inc. v. Finisar Corp., No. 2:13-CV-376-JRG, 2014 WL 1652603, at *4

(E.D. Tex. Apr. 24, 2014) (quoting In re Volkswagen AG, 371 F.3d 201, 206 (5th Cir. 2004)

(“Volkswagen I”)). This Court has found the localized interest factor to be neutral in past cases

where this venue and the proposed venue both possessed a localized interest in the case. Seven

Networks, 2018 WL 4026760, at *14 (Aug. 15, 2018); Realtime Adaptive Streaming LLC v.

Amazon.com, Inc., 2018 WL 4444097, *8 (E.D. Tex. 2018); Parthenon Unified Memory

Architecture LLC v. Apple Inc., No. 2:15-CV-00621-JRG-RSP, 2016 WL 4196663, at *6 (E.D.

Tex. Aug. 9, 2016); Mears, 2014 WL 1652603, at *4 (Apr. 24, 2014).

       SDNY has a local interest in the case. Flywheel argues that SDNY is where both parties

were founded, where both parties are headquartered, and where the design of the accused and

patent practicing products were designed and developed. However, the Court disagrees with

Flywheel’s assertion that the EDTX has no particularized interest in this controversy. Peloton has

shown that “Peloton headquarters has been open and hiring employees in Plano since June 2018,

three months before the Complaint in this case was filed.” (Dkt. No. 25 at 13 (Olson Decl. ¶ 5).)


                                             10 / 11
Based the opening of that facility, it was apparent at that time the suit was instituted that a large

number of employees would be hired in that location. Peloton had 135 employees in its Plano

headquarters on November 29, 2018 (Dkt. No. 25-3 at 12), and it likely had a large number of

employees on September 12, 2018 when this case was filed. Further, Peloton points out that

.“Peloton has also had a showroom in Plano since March 2018, has seven showrooms throughout

Texas, and has thousands of members in Texas, including 6,000 in this district alone.” (Id. at 12

(Olson Decl. ¶ 8–9).) This evidences a local interest in the EDTX, as well.

          Because both districts have local interests in this case, this factor is neutral.


   III.       CONCLUSION

          Considering all of the evidence in the record, Flywheel has failed to show that trial in the

SDNY would be clearly more convenient. Accordingly, the Court DENIES Defendant Flywheel

Sports, Inc.’s Motion to Transfer Pursuant to 28 U.S.C. § 1404(a). (Dkt. No. 17.)
         SIGNED this 3rd day of January, 2012.
          SIGNED this 30th day of May, 2019.




                                                            ____________________________________
                                                            ROY S. PAYNE
                                                            UNITED STATES MAGISTRATE JUDGE




                                                  11 / 11
